Citation Nr: 1039563	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-41 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a total disability rating based on unemployability 
due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to June 1973.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that decision, the RO denied entitlement to a 
TDIU.  The June 2008 rating decision also granted service 
connection for peripheral neuropathy of the left and right upper 
and lower extremities and assigned 10 percent ratings for each of 
these 4 extremities.  This action increased the overall combined 
disability rating of all of the Veteran's service-connected 
disabilities to 80 percent.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board is of the opinion that there is insufficient medical 
evidence to decide the claim and that a VA examination is 
necessary in this case.  

The Veteran seeks a TDIU, asserting he is unemployable due to his 
service-connected disabilities.  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If the total rating is based on a disability or combination of 
disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341(a).

The Veteran's service-connected disabilities include 
arteriosclerotic heart disease with angina, rated as 60 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
lumbosacral strain, rated as 10 percent disabling; peripheral 
neuropathy of the right and left, upper and lower extremities, 
with each of the 4 extremities rated as 10 percent disabling; 
bilateral hearing loss rated as noncompensable; and bilateral 
cataracts with diabetic retinopathy rated as noncompensable.  

The Veteran meets the schedular requirements for TDIU as he has 
one service-connected disability rated as 60 percent disabling, 
and a combined rating of 80 percent.  However, the record does 
not contain a medical opinion as to whether the Veteran's 
service-connected disabilities, alone, or in combination, render 
him Veteran unable to obtain or maintain gainful employment, 
without regard to advancing age.  

A VA examination report of the spine in February 2007 noted that 
the Veteran's lumbosacral spine disability had "significant 
effects" on the Veteran's occupational function; however, the 
report did not indicate one way or another whether the Veteran 
was unable to engage in all forms of employment.  No other 
examination report of record has provided a medical opinion on 
whether the Veteran is able or unable to obtain or maintain 
substantial employment.  Examination reports from November 2009 
suggest that the Veteran's service-connected disabilities have no 
effect on employment, but that is clearly because the Veteran is 
currently unemployed.  These statements have no bearing on 
whether the Veteran is unemployable due to his service-connected 
disabilities.  

The Veteran testified at a BVA hearing in September 2010 that he 
was unable to work in any capacity because of the numerous 
service-connected disabilities, including his heart condition, 
poorly controlled diabetes, back pain, and peripheral neuropathy.  
The Veteran testified that he last worked full time in 1997 and 
last worked part time in 2007 as a gardener.  He also had 
experience as a truck driver.  In a May 2008 statement, the 
Veteran indicated that he last worked sometime prior to 2008 as a 
garbage collector.  His education included a GED.  In light of 
the foregoing, a medical opinion is necessary to decide the 
Veteran's claim.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  This appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.  Accordingly, this case is REMANDED for 
the following action:

The Veteran should be afforded a general 
medical examination to determine the 
current severity and manifestations of his 
service-connected disabilities, and the 
degree of impairment the service connected 
disabilities cause in the Veteran's 
capacity for performing substantially 
gainful employment.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file and following this 
review and the examination, the examiner is 
asked to provide answers and opinions to 
the following:

Whether it is at least as likely as not (a 
50 percent or greater probability) that the 
Veteran's service connected disabilities, 
either acting alone or in combination 
render him unable to secure or follow a 
substantially gainful occupation.  In 
rendering such an opinion, the examiner may 
consider the Veteran's employment history 
and educational background, but advancing 
age may not be considered a factor.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as likely" 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.

Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



